                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    TRIPLE B CORPORATION, d/b/a CHARLIE'S CASE NO. C18-1674-JCC
      PRODUCE,
10                                          MINUTE ORDER
11                    Plaintiff,
           v.
12
      MUNCHERY INC., et al.,
13
                             Defendants.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on Plaintiff’s motion to vacate the status conference
18
     and extend the time for Plaintiff to serve Defendants (Dkt. No. 9). The Court finds that good
19
     cause exists to extend the time for Plaintiff to serve Defendants. See Fed. R. Civ. P. 4(m).
20
     Therefore, the motion is GRANTED. Plaintiff must serve all Defendants by March 21, 2019. The
21
     status conference, currently set for February 26, 2019, is RESET to March 26, 2019.
22
            DATED this 19th day of February 2019.
23
                                                            William M. McCool
24
                                                            Clerk of Court
25
                                                            s/Tomas Hernandez
26                                                          Deputy Clerk


     MINUTE ORDER
     C18-1674-JCC
     PAGE - 1
